1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                      Jul 12, 2021
3                                                                        SEAN F. MCAVOY, CLERK




4                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6     CHARLES JOSEPH REEVIS,
                                                 NO: 2:21-CV-00070-RMP
7                              Plaintiff,

8           v.                                   ORDER DISMISSING ACTION

9     SPOKANE COUNTY SUPERIOR
      COURTS, US DEPARMENT OF
10    JUSTICE DIRECTOR FBI
      MISCONDUCT DIVISION, US
11    DISTRICT COURT EASTERN
      WASHINGTON, SPOKANE
12    COUNTY DETENTION
      SERVICES, and STATE OF
13    WASHINGTON DEPARTMENT OF
      SOCIAL AND HEALTH SERVICES
14    BEHAVIORAL HEALTH
      ADMINISTRATION EASTERN
15    STATE HOSPITAL,

16                             Defendants.

17

18         By Order filed May 26, 2021, the Court granted Plaintiff Charles Joseph

19   Reevis thirty days to voluntarily dismiss this action. ECF No. 7. The Court found

20   that Mr. Reevis’s pro se submission, five two-page Standard Form 95 (“SF 95s”),

21   filed while he was incarcerated at the Spokane County Corrections Center, did not



     ORDER DISMISSING ACTION -- 1
1    support a federal tort claim. Id. at 4–6. Consequently, Plaintiff’s claims were

2    subject to dismissal for lack of subject matter jurisdiction. See McNeil v. United

3    States, 508 U.S. 106, 110, 113 (1993).

4          Plaintiff is currently housed at Comprehensive Health Care - Yakima

5    Competency Restoration, and is proceeding in forma pauperis, but without the

6    obligation to pay the $350.00 filing fee for this action. ECF No. 6. Plaintiff did

7    not avail himself of the opportunity to voluntarily dismiss this action.

8          Accordingly, IT IS ORDERED:

9          1. This action is DISMISSED without prejudice for lack of subject matter

10             jurisdiction.

11         2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

12             1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

13             28 U.S.C. § 1915(g).

14         3. This case is DISMISSED and CLOSED.

15         4. Judgment of dismissal without prejudice shall be entered for Defendants.

16         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

17   this Order, enter judgment, provide a copy to Plaintiff and CLOSE the file. The

18   Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order

19   would not be taken in good faith and would lack any arguable basis in law or fact.

20         DATED July 12, 2021.                   s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
21                                               United States District Judge



     ORDER DISMISSING ACTION -- 2
